Citation Nr: 0606627	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on various types of duty from May 1942 to 
June 1945 and from August 1945 to March 1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
asbestosis and COPD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

Initially, the Board notes the veteran's contention that he 
developed asbestosis and COPD due to the extensive asbestos 
exposure in the Merchant Marine from 1942 to 1972.  However, 
not all of this service is recognized as active service for 
VA purposes.  The only period of the veteran's Merchant 
Marine and Army Transportation Corps service that constitutes 
active service for VA compensation and pension purposes is 
from May 1942 to June 1945 and from August 9, 1945, to August 
15, 1945.  See 38 C.F.R. § 3.7 (x) (15) (2005). 

The veteran identified additional potentially relevant 
evidence that the RO should seek to obtain.  

In September 2002, he stated that he was being treated by Dr. 
Jacobsen in Brandon, Florida.  He also referred to treatment 
records held by the James A. Haley VA Medical Center in 
Tampa, Florida.  No records from either source are in the 
claims file. 

In April 2002 and May 2002, a private physician noted a 
diagnosis of mild COPD based on a contemporary pulmonary 
function test.  He also noted "a history of asbestos 
exposure radiographically with compensation" including a 
"workup" in 1986 and a chest X-ray by Dr. Sadik in November 
1989.  Reportedly, that physician diagnosed minimal pleural 
thickening on the right chest wall consistent with a history 
of exposure to asbestos.  However, no clinical records of the 
1986 workup or 1989 examination are in the claims file. 

The veteran indicated that he has received payments for 
asbestos-related disease.  On remand, the RO should obtain 
authorizations from the veteran to obtain any non-privileged 
documents including settlement decisions and medical evidence 
(such as chest X-rays and diagnoses, as noted in an August 
30, 1991, letter from the Maritime Asbestos Legal Clinic). 

The veteran stated that he served as a civilian mariner for 
the Navy from 1949 to 1972 where his duties included deck and 
engine maintenance, pipe fitting, paneling, and pipe 
insulating with asbestos.  The veteran's actual active 
service for VA compensation purpose was only May 1942 to June 
1945 and August 9, 1945, to August 15, 1945.  The remainder 
of his service in the Merchant Marine and Army Transportation 
Corps is not considered active service for VA compensation 
purposes.  38 C.F.R. § 3.7 (x) (15) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
sufficient identifying information and 
any necessary authorizations regarding 
any medical treatment for respiratory 
disorders, including asbestos and COPD, 
such as Dr. Jacobsen, Dr. Sadik, and any 
medical evidence developed in connection 
with prior litigation or claims for 
asbestos-related or respiratory disorders 
with entities outside VA.

2.  Request that the veteran identify 
with greater specificity when he has 
received VA treatment at the VA Medical 
Center in Tampa, Florida, for asbestosis 
and COPD and obtain treatment records, if 
any.  

3.  Then, schedule the veteran for an 
examination to assess the nature of all 
current respiratory disorders. Provide 
the claims folder to the examiner.  
Request that the examiner discuss whether 
the veteran now has asbestosis, COPD, or 
any other respiratory disorder, and 
whether there is any relationship (based 
on causation or aggravation) between any 
of these disorders and any asbestos 
exposure during his active duty service 
from May 1942 to June 1945 and August 9, 
1945, to August 15, 1945.  The examiner 
should also discuss whether there is any 
relationship between the respiratory 
disorders and any post-service asbestos 
exposure.    

4.  Then, readjudicate the claims for 
service connection for asbestosis and 
COPD.  If either decision remains adverse 
to the veteran, provide the veteran and 
his representative, if one is appointed, 
a supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board for its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

